Citation Nr: 1638398	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left ankle disability.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1959 to August 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal was previously before the Board in June 2015 at which time the Board reopened the previously denied claim and remanded for further development.  As discussed below, the requested development was not substantially complied with, thus the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to the June 2015 Board remand the Veteran was provided with a September 2015 VA examination.  The VA examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran reported he hurt his ankle in 1969 and several other times in service.  Specifically, the Veteran reported he sprained his left ankle in-service and had a cut on his left leg which required stiches.  The Veteran reported since he retired from the service he has had left ankle pain and must use an ace bandage when walking.  The examiner concluded that the Veteran's left ankle arthritis is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran currently has left ankle degenerative arthritis which was diagnosed more than 30 years after his separation from service.  The examiner noted that arthritis is a common condition of aging and that advanced aging is one of the strongest risk factors associated with osteoarthritis.  

The Board finds the September 2015 VA examiner's opinion inadequate as it failed to include an adequate rationale.  The examiner noted that the Veteran's left ankle arthritis is likely due to his age but failed to address the Veteran's lay statements regarding his in-service left ankle sprain and that this pain has continued since his separation from active duty.  Thus, the Veteran's claim must be remanded in order to obtain an addendum opinion which addresses the Veteran's lay statements. 

In an August 2015 letter, the Veteran was asked to provide any pertinent treatment records or information that would enable VA to obtain those records.  To date, there has been no response.  Since the claim is being remanded again, the Veteran should be afforded another opportunity to provide the requested information.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for left ankle complaints since service.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, contact the VA examiner who examined the Veteran in September 2015 in connection with his claim for service-connection for a left ankle disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's left ankle disability was incurred in or caused by an in-service event, injury, or illness?

The examiner should discuss the Veteran's lay statements regarding his in-service left ankle sprain and that this pain has continued since his separation from active service.  

The examiner is informed that a lack of in-service complaints is not a sufficient rationale for finding that the Veteran's left ankle disability is not etiologically related to his active service.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 
	
If the September 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




